   Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 1 of 12 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


 KIMBERLY ABRAM, JOHN ADAMS,                       )
 CAMILLE ADKINS, KENDRA AKERS,                     )
 MARIAN ALEXANDER, TRACY ALLEN,                    )
 VARNICE ALLEN, MELVIN ALLMAN,                     )
 STEPHANIE ALYADUMI, AND LEMONT                    )           Case No. 4:19-cv-3322
 AMOS, JR.,                                        )
                                                   )
                        Plaintiffs,                )
                                                   )
        v.

 TITLEMAX OF MISSOURI, INC.,

                        Defendant.


                                      NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant TitleMax of Missouri, Inc. (“TitleMax”),

through its undersigned counsel, removes this action from the Circuit Court of Jefferson County,

Missouri to the United States District Court for the Eastern District of Missouri, pursuant to 28

U.S.C. §§ 1332, 1441, and 1446, and respectfully states:

       1.      On or about November 6, 2019, Plaintiffs Kimberly Abram, John Adams, Camile

Adkins, Kendra Akers, Marian Alexander, Tracy Allen, Varnice Allen, Melvin Allman,

Stephanie Alyadumi, and Lemont Amos, Jr. commenced this action against TitleMax by filing a

petition in the Circuit Court of Jefferson County, Missouri, Case No. 19JE-CC00803.

       2.      The petition filed on November 6, 2019 represents Plaintiffs’ second attempt to

avoid a federal forum. Plaintiffs previously filed a petition against TitleMax on August 9, 2019

asserting the same claims that they now seek to pursue by their present action. TitleMax

removed the action to this Court on September 30, 2019. After removal, without ever seeking
     Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 2 of 12 PageID #: 2



remand, Plaintiffs filed a notice of voluntary dismissal, then refiled their previously-dismissed

claims back in the Circuit Court of Jefferson County, Missouri with some limited revisions of the

allegations designed to try to prevent federal court jurisdiction by minimizing the amount in

controversy.

        3.     As more fully discussed below, this case, like the one filed in August 2019, is

properly removed to this Court pursuant to 28 U.S.C. § 1441 because TitleMax has satisfied the

procedural requirements for removal, and this Court has subject-matter jurisdiction over this

action pursuant to 28 U.S.C. § 1332.

I.      TitleMax Has Satisfied the Procedural Requirements for Removal

        4.     TitleMax first received a copy of the Petition on November 27, 2019, when

Plaintiff delivered service of the Petition and summons. This Notice of Removal is timely filed

pursuant to 28 U.S.C. §1446(b) as it is filed within thirty (30) days after this attempted service of

process.

        5.     The Circuit Court of Jefferson County, Missouri, is located within the Eastern

District of Missouri, Eastern Division. Venue is proper in this court pursuant to 28 U.S.C. §

105(a)(1), because it is the “district and division embracing the place where such action is

pending.” See 28 U.S.C. § 1441(a).

        6.     Because TitleMax is the only named defendant, no other party is required to

consent to this removal.

        7.     TitleMax removed the initial (August 9) version of the Petition to this Court.

Aside from that removal, no previous application has been made for the relief requested herein.

        8.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, orders and other

documents served on or directed to Defendant TitleMax, including the original Petition and

summons, is attached as Exhibit A.


                                                  2
      Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 3 of 12 PageID #: 3



         9.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

on counsel for Plaintiffs, and a copy will be delivered to the Clerk of the Circuit Court of

Jefferson County, Missouri for filing in the state court action.

II.      Removal is Proper Because This Court Has Subject Matter Jurisdiction Pursuant to
         28 U.S.C. §§ 1332 and 1441

         A.     Diversity of Citizenship

         10.    Complete diversity of citizenship exists between Plaintiffs and Defendant within

the meaning of 28 U.S.C. §1332(a)(1).

         11.    All ten (10) Plaintiffs are alleged to be Missouri residents. Pet. ¶ 8. Plaintiffs do

not allege any other states of residence. Id. Accordingly, based on Plaintiffs’ own allegations,

Missouri is the state of citizenship for purposes of diversity jurisdiction for all ten (10) Plaintiffs.

         12.    Defendant TitleMax is, and was at the time Plaintiffs commenced this action, a

corporation organized under the laws of the State of Delaware with its principal place of business

in Georgia. TitleMax therefore is not a citizen of the State of Missouri for purposes of diversity

jurisdiction. 28 U.S.C. § 1332(c)(1). See also Pet. ¶ 9 (alleging that TitleMax is a Delaware

corporation and is not a resident of Missouri).

         13.    Based on the citizenship of the parties, diversity is satisfied as this civil action is

“between citizens of different States.” 28 U.S.C. § 1332(a)(1).

         B.     The Amount-In-Controversy Requirement is Satisfied

         14.    Based on the nature of this case and the expansive relief sought, the Plaintiffs’

claims exceed the $75,000 jurisdictional amount in controversy for purposes of diversity

jurisdiction. See 28 U.S.C. § 1332.

         15.    “[A] defendant’s notice of removal need include only a plausible allegation that

the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating



                                                   3
   Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 4 of 12 PageID #: 4



Co. v. Owens, 574 U.S. 81, ___, 135 S. Ct. 547, 554 (2014). The notice of removal need not be

accompanied by evidence as a short and plain statement is sufficient. Dart Cherokee, 135 S. Ct.

at 553-54. Under this standard, and without in any way conceding the merits of Plaintiffs’

allegations, a fair reading of the Petition demonstrates that the “matter in controversy” exceeds

the sum or value of $75,000 for purposes of removal.

        16.       Plaintiffs allege five counts in their Petition:

              •   Count I: Private Right of Action under Chapter 367

              •   Count II: Chapter 408 Violations

              •   Count III: UCC Violations

              •   Count IV: Breach of Title Loan Agreement

              •   Count V: Breach of Arbitration Agreement

        17.       These five counts are accompanied by Plaintiffs’ request for compensatory

damages, punitive damages, statutory attorneys’ fees, “[o]ther uncertain and hard-to-quantify

actual damages[,]” damages for defamation, slander, libel, invasion of privacy, fees, costs, and

damage to credit. Pet. ¶¶ 12-13, 28, 32, 45-47, 58-59, 66, Prayer for Relief, 12.

        18.       Plaintiffs also seek damages for “loss of the vehicle (and all improvements made

to the vehicle), cost of insurance premiums, expenses and labor by each plaintiff and others on

their behalf directly related to coping with the repossession, the value of each plaintiff’s efforts

and others to cover for problems caused by the lack of a car, loss of use of the vehicle,

inconvenience, aggravation, embarrassment, frustration, humiliation, and emotional distress.”

Pet. ¶ 66.




                                                     4
   Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 5 of 12 PageID #: 5



       19.     Plaintiffs’ request for statutory attorneys’ fees against TitleMax (Pet. ¶ 46) is

included in calculating the amount in controversy. Peterson v. Travelers Indem. Co., 867 F.3d

992, 995 (8th Cir. 2017); Hartis v. Chicago Title Ins. Co., 656 F.3d 778, 781-82 (8th Cir. 2009).

       20.     Plaintiffs’ demand for punitive damages (Pet. ¶¶ 28, 47) is also properly included

in determining whether the $75,000 jurisdictional amount is met. OnePoint Solutions, LLC v.

Borchert, 486 F.3d 342, 348 (8th Cir. 2007); Commercial Coverage, Inc. v. Paradigm Ins. Co.,

998 F. Supp. 1088, 1091 (E.D. Mo. 1998); Abernathy v. Bank of Am., N.A., No. 09-CV-134, 2009

WL 702785, at *2 (E.D. Mo. Mar. 16, 2009).

       21.     The Petition also seeks an adjudication on behalf of each Plaintiff that their loan

agreement with TitleMax is “void” as to both the agreement and the “disposition of each

plaintiff’s consumer property.” Pet. ¶¶ 1, 24, 26-27, 44, 58.

       22.     Plaintiffs have revised the Petition from its initial iteration so that it does not

explicitly seek declaratory and injunctive relief against TitleMax. But, Plaintiffs continue to

effectively seek such relief based on their request that the Court void each and every loan

agreement. Doing so would invalidate TitleMax’s Missouri customer loan agreements and

prohibit TitleMax from engaging in its state-licensed consumer-installment-loan business in

Missouri. The amount in controversy based upon such a sweeping equitable claim alone far

exceeds $75,000. See Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 347

(1977) (establishing that injunctive relief is measured by the “value of the object of the

litigation” for amount-in-controversy purposes); cf. also Snyder v. Harris, 394 U.S. 332, 335,

341 (1969) (recognizing that aggregation of claims is appropriate where claims are joint and

common or two or more plaintiffs “unite to enforce a single . . . right in which they have a

common and undivided interest.”).




                                                  5
   Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 6 of 12 PageID #: 6



       23.     Viewed in isolation, the nature of the relief sought in Plaintiffs’ Petition places the

amount in controversy above $75,000. Under the circumstances, however, any doubts about the

amount in controversy should be resolved based on a fully-informed and comprehensive

understanding of the Plaintiffs’ claims. This lawsuit cannot be viewed in isolation. See id. It is

one of ten lawsuits (each with ten plaintiffs) filed in the Circuit Court of Jefferson County,

Missouri on the same date (November 6, 2019), and served on TitleMax on the same date

(November 27, 2019), by the same counsel. As indicated on the Original Filing Forms

accompanying the other nine Notices of Removal, this “same cause, or a substantially equivalent

complaint” has been filed in this Court a total of ten times based on the removal of this lawsuit.

The other nine petitions are identical based on the claims asserted and the relief sought. The

only distinction is that ten different plaintiffs are named in each petition to pursue the identical

claims and relief.

       24.     This lawsuit also cannot be fully considered without taking the relief sought in

Plaintiffs’ August 2019 Petition into account, as well as the forum-shopping efforts represented

by the revised Petition.

       25.     The amount in controversy for purposes of diversity jurisdiction is examined by

“looking through to ‘the entire, actual controversy between the parties, as they have framed it.’”

CMH Homes, Inc. v. Goodner, 729 F.3d 832, 836-38 (8th Cir. 2013) (quoting Vaden v. Discover

Bank, 556 U.S. 49, 66 (2009)). The Eighth Circuit has instructed that a court’s focus is not

limited to the individual claims at issue. CHM Homes, 729 F.3d at 838. The court instead looks

to the “ʻfull-bodied[,]’” or the “entire, actual controversy” between the parties. CMH Homes,

729 F.3d at 838 (quoting Vaden, 556 U.S. at 68 n.16).




                                                  6
    Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 7 of 12 PageID #: 7



       26.     Pursuant to CMH Homes, this controversy, at a minimum, involves all 100

plaintiffs in all ten lawsuits, even though they are not parties in the same lawsuit. See CMH

Homes, 729 F.3d at 838. It also properly involves all potential plaintiffs in this controversy

against TitleMax. Based on Plaintiffs’ counsels’ contentions about their additional client list, the

plaintiffs could number in excess of 800. And, that number could be much higher if TitleMax’s

other consumer installment loan agreement customers are considered. As such, this dispute

undoubtedly exceeds the $75,000 jurisdictional threshold and is “ʻsufficiently important to

warrant federal-court attention.’” CMH Homes, 729 F.3d at 837 (quoting Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 562 (2005)).

       27.     Plaintiffs’ efforts to manipulate this Court’s removal jurisdiction were present in

the August 2019 Petition, which alleged that each plaintiff has a “separate and distinct claim”

and no plaintiff “seeks more than $75,000.” August 2019 Pet. ¶¶ 12-13. But, as explained in

TitleMax’s original, September 30, 2019 papers removing this action, 1 their efforts were

ineffective to avoid diversity jurisdiction. Indeed, Plaintiffs implicitly conceded the point by not

seeking remand, and instead embarking on a convoluted procedural path to amend their Petition

by means of dismissal and refiling.

       28.     This time around, Plaintiffs expand on their manipulative efforts; but still do so

ineffectively to avoid diversity jurisdiction: Plaintiffs now say that “[e]ach Plaintiff seeks

$50,000” (Pet. 13); yet, they immediately expose that that number is illusory by juxtaposing it

against a contradictory neighboring allegation that “the amount of damages claimed in this action

by each plaintiff is and will forever be less than $75,000 exclusive of interest and costs.” Pet. ¶



1
  See Def.’s Notice of Removal, No. 19-cv-02667, ECF No. 1 (filed September 30, 2019), which
is hereby incorporated by reference as though set forth fully herein.


                                                  7
    Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 8 of 12 PageID #: 8



12 (emphasis supplied). Moreover, while Plaintiffs feign willingness to have the court place “an

irrevocable cap on the amount of damages that may be awarded to each plaintiff, so that no

plaintiff may recover more than $75,000, exclusive of interest and costs,” they have not

stipulated to any such cap on their damage recovery. Id. And, further, they have done nothing

whatsoever to even suggest any limitation on their requests for attorneys’ fees and punitive

damages. See Pet. ¶¶12, 28, 46-47.

       29.     Accordingly, Plaintiffs’ efforts to evade this Court’s jurisdiction by their amended

damages allegations are insufficient to defeat removal jurisdiction. See, e.g., Miller v. CEVA

Logistics, No. 07-0644, 2008 WL 130847, at *2 (W.D. Mo. Jan. 10, 2008); Schmidt v. Flesch,

No. 05-CV-1498, 2006 WL 1026952, at *2 (E.D. Mo. Apr. 13, 2006). In addition, because the

amount in controversy is measured at the time of removal, Plaintiffs are now precluded from

further machinations to limit the recovery they seek to bring it under the jurisdictional amount.

See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 291, 293 (1938); Westhoff v.

Rebashares Dev. Co., No. 07-CV-86, 2007 WL 1395458, at *2 (E.D. Mo. May 9, 2007). 2



2
  Under these authorities, and based on Plaintiffs’ manipulative efforts to evade this Court’s
removal jurisdiction, the Court would be warranted in measuring the amount in controversy at
the time the August 2019 Petition was removed. See, e.g., McGowan v. Hartford Fire Ins. Co.,
No. 11-CV-1669, 2012 WL 3038532, at *1 (E.D. Mo. July 25, 2012) (holding that removal
jurisdiction is judged based on the record at the time of removal to federal court); see also
Connolly v. Union Pac. R.R. Co., 453 F. Supp. 2d 1104, 1109 (E.D. Mo. 2006) (recognizing that
a plaintiff’s artful pleading cannot prevent removal to federal court). Cf. also Thatcher v.
Hanover Ins. Grp., Inc., 659 F.3d 1212, 1214-15 (8th Cir. 2011) (in holding that the district court
improperly granted the plaintiff’s motion to voluntarily dismiss under FRCP 41(a)(2) without
considering whether the intent was to destroy removal jurisdiction, noting that the Eighth Circuit
has “repeatedly stated that it is inappropriate for a plaintiff to use voluntary dismissal as an
avenue for seeking a more favorable forum” and quoting longstanding precedent articulated by
the Court that, “[a]s the right to remove an action which falls within the jurisdiction of the
federal courts is a substantial right, the federal courts ... should be astute not to permit devices to
become successful which are used for the very purpose of destroying that right.”). Plaintiffs’
voluntary-dismissal tactic has had the same practical effect as a post-removal amendment, and
should therefore be judged under the post-removal-amendment rule. Regardless, as discussed in


                                                  8
   Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 9 of 12 PageID #: 9



        30.     Whether measured by each individual plaintiff, the aggregated plaintiffs in each

suit, the aggregated plaintiffs in all ten filed suits, or (as is most appropriate) the aggregated

plaintiffs in all potential suits, this litigation exceeds the jurisdiction threshold. Indeed, rather

than seeking individual relief (let alone any ‘capped’ individual relief), this Petition continues to

challenge TitleMax’s entire consumer-installment-loan business structure (Pet. ¶¶ 1, 23, 27-28,

44, 58). This sweeping, all-encompassing, challenge to not just a single loan, but to potentially

every TitleMax consumer installment loan made in Missouri, further establishes that the amount

in controversy exceeds the $75,000 jurisdictional amount. See, e.g., Martin v. Delaware Title

Loans, Inc., No. 08-3322, 2008 WL 4443021, at *2 (E.D. Pa. Oct. 1, 2008) (denying motion to

remand in single-plaintiff case challenging automobile-secured loan based on actual value of

broad-based declaratory and injunctive relief sought by the plaintiff).

III.    Reservation of Rights

        31.     Defendant TitleMax denies the allegations in the Petition and files this Notice of

Removal without waiving any defenses, objections, exceptions, or obligations that exist in

TitleMax’s favor in either federal or state court. In particular, but without limitation, TitleMax

reserves all rights and defenses that exist under Rule 12(b) of the Federal Rules of Civil

Procedure, all arbitration agreements and rights, all other contractual rights, and all rights and

defenses under case law, statutes, and any other rules or regulations that apply to the consumer

installment loan agreements at issue.




this Notice of Removal, the amount-in-controversy requirement is met when measured under the
current version of the Petition, or the August 2019 version of the Petition. See also Def.’s Notice
of Removal, No. 19-cv-02667, ECF No. 1 (filed September 30, 2019) (incorporated herein by
reference, and establishing removal jurisdiction over August 2019 Petition).


                                                   9
 Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 10 of 12 PageID #: 10



       32.     In addition, by filing this Notice of Removal, Defendant TitleMax does not

concede that (1) the allegations in the Petition are accurate, (2) Plaintiffs have asserted any

claims upon which relief can be granted, (3) this lawsuit should be resolved in a federal or state

court as opposed to arbitration, or (4) any of the relief or amounts sought is lawful or

appropriate.

       33.     TitleMax submits that this Notice of Removal sets forth the required short and

plain statement needed to support removal. See Dart Cherokee, 135 S. Ct. at 551 (citing 28

U.S.C. § 1446(a)). Defendant TitleMax nevertheless reserves the right to amend or supplement

this Notice of Removal, or make any necessary evidentiary submissions in support of the

removal of this lawsuit to federal court.

IV.    Conclusion

       34.     Based on the foregoing, Defendant TitleMax respectfully removes this action

from the Circuit Court of Jefferson County, Missouri, Case No. 19JE-CC00803, to this Court

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.




                                                 10
 Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 11 of 12 PageID #: 11



Dated: December 24, 2019            Respectfully submitted,

                                    BERKOWITZ OLIVER LLP

                                    By: /s/ Anthony J. Durone
                                       Anthony J. Durone, MO Bar # 43872
                                       Email: adurone@berkowitzoliver.com
                                       Stacey R. Gilman, MO Bar # 55690
                                       Email: sgilman@berkowitzoliver.com
                                       2600 Grand Boulevard, Suite 1200
                                       Kansas City, Missouri 64108
                                       Telephone: (816) 561-7007
                                       Facsimile: (816) 561-1888

                                    Attorneys for Defendant TitleMax of
                                    Missouri, Inc.




                                      11
 Case: 4:19-cv-03322-HEA Doc. #: 1 Filed: 12/24/19 Page: 12 of 12 PageID #: 12



                             CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 24th day of December 2019, the foregoing
was electronically filed with the clerk of the court by using the CM/ECF system and a copy was
electronically mailed to the following:


                      James G. Onder
                      Martin L. Daesch
                      Jesse B. Rochman
                      OnderLaw, LLC
                      110 E. Lockwood Ave.
                      St. Louis, Missouri 63119

                      Attorneys for Plaintiffs


                                            /s/ Anthony J. Durone
                                            Attorney for Defendant




                                                 12
